Citation Nr: 0020335	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from August 1969 to 
June 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises out of a July 1995 rating action 
which denied the veteran's attempt to reopen a previously 
denied claim for service connection for PTSD.  The veteran 
appealed that decision to the Board, and, in a June 1998 
decision, the Board determined that the veteran had submitted 
evidence sufficient to reopen the claim, and remanded the 
case to the RO for additional development.  After those 
actions were accomplished, the RO determined that service 
connection for PTSD was not warranted, and a supplemental 
statement of the case was issued in October 1999.  
Thereafter, the case was returned to the Board in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence in the record 
that the veteran's claimed in-service, non-combat stressors, 
contended to have caused PTSD, actually occurred.




CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutes and regulations, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). As specifically 
regarding PTSD, service connection for that disability 
requires three things:  medical evidence diagnosing the 
disorder; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

The threshold question to be answered regarding this claim, 
however, is whether it is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
it is not, it must fail, and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").


In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).

A review of the evidence in this case reflects that the 
veteran has a number of psychiatric diagnoses.  Among these, 
however, is PTSD, for which there is some evidence that 
medical professionals have considered it to be related to the 
veteran's military service.  Under these circumstances, it 
may be concluded that the veteran's claim for service 
connection for PTSD is well grounded.  

Although we have determined that the veteran's PTSD claim is 
well grounded, that does not necessarily mean the claim will 
be granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD,..."eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996); West v. 
Brown, 7 Vet.App. 70, 76 (1994).  Moreover, service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).

The veteran's VA claims file is a rebuilt one.  The original 
file, including his service medical records, was apparently 
lost some time prior to 1982.  In any case, the records that 
are available, beginning in 1982, show that, at that time, 
the veteran was receiving treatment for a number of 
disabilities, including chronic alcoholism and diabetes 
mellitus.  Clinical progress notes dated in November 1983 
indicate that he had been a heavy drinker for at least ten 
years.  He was at that time on parole or probation due to an 
incident the previous year in which he had been driving while 
intoxicated and had an accident in which his 70-year-old 
uncle was killed.  With regard to family hstory, it was 
reported that an aunt and a grandfather of the veteran had 
committed suicide in the past, and that his mother had killed 
his father some years past, in self defense.  The diagnostic 
assessment at that time was of alcohol dependence, and 
dependent and passive-aggressive personality features.

A private rehabilitation center discharge summary, dated in 
January 1984, reported the veteran's long history of 
alcoholism, with numerous arrests for driving while 
intoxicated, in the 1970's and 1980's.  It was noted that he 
had been placed on probation for a charge of grand larceny in 
1967, on youthful offender status.  He was discharged to 
aftercare and meetings with Alcoholics Anonymous.

The earliest record on which a diagnosis of PTSD is entered 
is dated in 1984.  At that time, a private clinical social 
worker was of the opinion that the veteran's long history of 
alcoholism was related to unresolved feelings about Vietnam, 
and that the veteran had PTSD.  The feelings which were 
unresolved about Vietnam were not identified, nor were the 
contents of the vivid flashbacks that this social worker also 
described the veteran as experiencing.  She did appear to 
assume, however, that the veteran had been involved in combat 
in Vietnam.  (She did not, however, set forth her basis for 
this view.)  

Also in 1984, a letter from a private psychologist was 
prepared.  She was apparently employed with the same 
organization as the aforementioned social worker, and was 
also of the view that the veteran had PTSD.  Like the social 
worker, however, she did not state the reasons for this 
conclusion, although she indicated that the veteran reported 
flashbacks and intrusive thoughts related to Vietnam 
experiences, and it appears she held the view that the 
veteran was in combat in Vietnam.  She also mentioned that 
one of the veteran's parents had suffered a violent death, 
and, in this regard, we note that the social worker included 
in her report of the veteran's social history that the 
veteran had endured what appears to have been a tumultuous 
childhood.  His father apparently regularly beat his mother, 
and his mother apparently killed his father.  (She reportedly 
accomplished this with a rifle the veteran had loaded with 
the intent to kill his father himself.)  The veteran's post-
service history included his involvement in several serious 
accidents while driving intoxicated, one of which resulted in 
the death of an elderly passenger.  (As noted above, the 
decedent in that accident was a relative of the veteran.)  

The RO denied service connection for PTSD in February 1985.  
The veteran was so notified, and he did not appeal that 
decision.

Subsequent records reflect that the diagnoses listed on VA 
outpatient treatment records dated in April and October 1994 
included PTSD, but those records do not set forth the basis 
for that conclusion, or link its onset to Vietnam.   

In April 1995, the RO obtained records from a Vet Center.  
These were dated in 1985, 1987, 1994, and 1995, and 
essentially reflect that it was thought that the veteran was 
suffering from PTSD.  These documents, however, contain some 
confusing information as to what was considered the 
precipitating cause of that disorder.  For example, in 1985 
records, it was noted that the veteran did not see combat in 
Vietnam, but in a 1995 record, the veteran reported his 
presence in a combat zone, and that he saw someone killed, 
saw US service members wounded, saw dead enemy personnel, and 
found himself in situations he thought he would never 
survive.  Particulars regarding the places, situations, and 
times of these events, however, were not provided.  In 
addition, in 1994 and 1995 records, it was noted that the 
veteran had a experienced a great deal of trauma in his 
childhood, including the death of his mother during 
childbirth, the killing of his father, the death of a 
brother, and witnessing the death of a childhood friend who 
had been struck by a car.  

Also in April 1995, the RO received a letter from the veteran 
in which he apparently set forth those events from service 
that he found distressing.  These included a thunder and 
lightning storm on his first night in Vietnam, being shot at 
while swimming in the South China Sea, observing poverty, 
hearing firefights and artillery in the distance, observing 
dead Viet Cong, observing stacked caskets, and some 
unspecified combat experience.   The veteran subsequently 
identified his duty on a tower watch as also being 
distressful.

In July 1997, the veteran underwent an examination for VA 
purposes.  The report of this examination reflects that the 
veteran was diagnosed to have PTSD.  It is not clear, 
however, that the examiner was attributing the disorder to 
in-service events, because the examiner listed pre-service, 
in-service, and post-service stressors, without attempting to 
sort out the role any of these had in the diagnosis.  (The 
pre-service stressors included the veteran's mother shooting 
and killing his father, and the death of the veteran's mother 
during a childbirth.  The in-service events described were 
the veteran witnessing scenes of poverty in Vietnam, which 
reminded the veteran of his childhood, observing body bags, 
being in danger from enemy fire without realizing it at the 
time, and being shot at while swimming in the South China 
Sea.  Following service, the examiner noted that the veteran 
was involved in automobile accidents while intoxicated, 
including one in which a passenger was killed.) 

Subsequent to the Board's remand of this matter to the RO, 
the veteran's service personnel records were obtained.  These 
reflect that he served as a wireman in the Radio Relay and 
Construction Company of the 5th Communications Battalion, and 
in the Communications Support Company of the 7th 
Communications Battalion, during his approximately 4 months 
of service in Vietnam.  He was not awarded any awards or 
decorations indicative of participation in combat, and the 
Command Chronologies of those units, obtained from the Marine 
Corps History Center specifically show that the units were 
involved in no combat operations, and sustained no casualties 
to personnel or equipment while the veteran was assigned to 
them.  

In September 1999, the veteran underwent another VA 
examination.  The report from this examination again revealed 
that he was diagnosed to have PTSD (as well as alcohol 
dependence, which was the primary diagnosis, and dysthymic 
disorder).  The veteran reported he did not have direct 
involvement in combat, but that he manned a watchtower, and 
could observe combat from a distance, and believed that it 
was this experience that caused his PTSD symptoms.  The 
examiner also noted, however, that the veteran had a chaotic 
family history, and recorded that the veteran was present 
when the veteran's mother shot and killed the veteran's 
father with a weapon the veteran had loaded.  As indicated, 
the veteran was diagnosed to have PTSD, but the examiner did 
not explicitly link that diagnosis, or symptoms of PTSD, to 
any specific in-service events.  

Later that month, the examiner provided an addendum to his 
report, since it had been requested by the Board in its June 
1998 Remand, that the specific stressors believed to have 
produced this veteran's PTSD be identified, as well as the 
factual basis upon the examiner relied to establish the 
existence of any stressor considered to have occurred in 
Vietnam.  The addendum was as follows:  

In the examiner's opinion, the results of my exam 
indicate that this patient's PTSD symptoms are 
exacerbated by his reported Viet Nam experiences.  
However, with regard to the remand dated 06/25/98, 
I agree that this patient was predisposed to PTSD 
symptoms due to the fact that, at age 13, he 
witnessed his brother [sic] shoot and kill his 
father.  The patient's PTSD symptoms were likely 
not initially caused by his Viet Nam War 
experiences.  But his propencity [sic] for PTSD 
symptoms are likely enhanced and exacerbated by 
those experiences.  In this respect I believe there 
is a clinical connection if not a cause.  

What the examiner was apparently stating was that the 
veteran's PTSD was not caused by his Vietnam experiences.  
Rather, the events which triggered this disability were those 
surrounding the violent death of the veteran's father, which 
had occurred prior to service.  Events from Vietnam are only 
implicated in the current exacerbation of the veteran's PTSD.  

On the foregoing record, the Board concludes that a basis 
upon which to grant service connection for PTSD has not been 
presented.  As set forth above, the veteran has not been 
entirely consistent in describing events from service which 
he believed caused him to develop PTSD, and in particular, we 
note that there have been times when he indicated that he had 
engaged in combat, and other times when he indicated that he 
had not.  The veteran's military occupational specialty while 
he was in Vietnam, however, is not one associated with 
combat, and the decorations and commendations he received in 
service are also not themselves indicative of exposure to 
combat.  More important, however, is that the Command 
Chronologies of the units to which the veteran was assigned 
in Vietnam specifically reflect that those units were not 
engaged in combat.  As the Court of Appeals for Veterans 
Claims has emphasized, where combat experience is not shown 
by the record, "the veteran is required to provide evidence 
corroborating his stressors."  Fossie v. West, 12 Vet.App. 
1, 6 (1998).

Under the circumstances described above, we find that the 
evidence fails to support the conclusion that the veteran 
engaged in combat during service.  As a result, in order to 
establish service connection for PTSD, the veteran must 
submit credible corroborating evidence to establish the 
occurrence of the in-service events which he contends caused 
him to develop PTSD.  The veteran's contentions alone will 
not suffice.  In this case, there is no credible, 
corroborating evidence for any of the veteran's claimed in-
service stressors.  Accordingly, one of the elements 
necessary for an award of service connection for PTSD, as set 
forth in Gaines, Cohen and Suozzi, supra, is absent, and 
service connection for that disability must be denied.  

This conclusion, that service connection for PTSD is not 
warranted, is also supported by the opinion offered by the 
most recent examiner of the veteran.  He concluded that the 
veteran's PTSD was not initially caused by Vietnam 
experiences.  Rather, the onset of PTSD could be traced to 
the violent death of the veteran's father prior to service.  
Post-traumatic stress disorder is a condition which often 
becomes manifest years after the stressors which are its 
cause, and, here, the first mention of PTSD was in 1984.  As 
discussed above, the law mandates that there be corroboration 
of the in-service stressors which are claimed to support a 
diagnosis of service-connected PTSD, and this case is devoid 
of any corroboration.  Therefore, to whatever extent current 
examiners may attribute a diagnosis of PTSD to military 
service, those conclusions must be rejected, in the absence 
of the verified stressor element.

We recognize, of course, that the Board may consider only 
independent medical evidence to support our findings, and 
must rely upon competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  However, 
where "the veteran presented as evidence of an in-service 
stressor only his own testimony and the medical opinions that 
related his PTSD to service," the Court has held that 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Moreau v. Brown, supra, 9 Vet.App. 
at 395-96.  Thus, as noted above, the mere acceptance, by 
medical personnel, of the veteran's account of in-service 
stressors is not a valid basis for a diagnosis of PTSD 
related to service. 

It is most unfortunate that the veteran's present 
recollections of his military experiences apparently 
exacerbate the current symptoms of the PTSD which has been 
diagnosed.  However, since the record indicates pre-service 
events which medical professionals have recognized as causes 
of PTSD, and the evidence is insufficient to support claimed 
stressor events during service, this sequence of events does 
not provide a basis upon which to establish service 
connection for PTSD. 

In reaching this decision, we note that the veteran's wife 
has been adamant in her belief that it was the veteran's 
Vietnam experiences which have caused his current impairment.  
With all due respect, however, we must observe that the 
record does not reflect that she has any medical expertise 
upon she could base her conclusions.  Thus, her opinions on 
that question, sincere though they may be, do not provide the 
necessary evidence to link the veteran's diagnosis of PTSD to 
his service, and therefore, her comments do not provide a 
basis upon which service connection for PTSD may be 
established.  See, e.g., Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

